 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 18, 2010,
between Umami Sustainable Seafood Inc., a Nevada corporation  (the “Company”),
and the investors whose names are set forth on Exhibit A hereto, as Exhibit A
may be updated from time to time (the “Investor”).
 
This Agreement is made pursuant to that certain Subscription Agreement (the
“Subscription Agreement”), dated as of the date hereof, between the Company and
the Investor.
 
The parties accordingly agree as follows:
 
ARTICLE I
DEFINITIONS.
 
Capitalized terms used and not otherwise defined herein that are defined in the
Subscription Agreement shall have the meanings given such terms in the
Subscription Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
1.1           “Commission” means the Securities and Exchange Commission.
 
1.2           “Common Stock” means shares of the Company’s common stock, par
value $0.001 per share.
 
1.3           “Company” is defined in the Preamble.
 
1.4           “Demand Notice” is defined in Section 2.1.
 
1.5           “Effective Date” means the date on which the Commission declares a
Registration Statement effective.
 
1.6           “Effectiveness Deadline” means a date no later than one hundred
twenty (120) days following the Filing Deadline.
 
1.7           “Effectiveness Period” means the period commencing on the
Effective Date and ending on the earlier of the date when all of the Registrable
Securities covered by such Registration Statement have been sold or otherwise no
longer meet the definition of Registrable Securities.
 
1.8           “Event” is defined in Section 2.4.
 
1.9           “Event Date” is defined in Section 2.4.
 
1.10         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute.
 
1.11         “Filing Deadline” means a date no later than one hundred twenty
(120) days following the date of this Agreement.
 
1.12         “Holder” or “Holders” means the Investor and any other person
holding Registrable Securities or any of their respective affiliates or
transferees to the extent any of them hold Registrable Securities, other than
those purchasing Registrable Securities in a market transaction.
 
1.13         “Indemnified Party” is defined in Section 6.3.

 
 

--------------------------------------------------------------------------------

 
 
1.14           “Indemnifying Party” is defined in Section 6.3.
 
1.15           “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition), whether commenced or threatened.
 
1.16           “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
1.17           “Subscription Agreement” is defined in the Preamble.
 
1.18           “Registrable Securities” means the (i) Shares, (ii) the Warrant
Shares and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing, provided, that any of the foregoing securities shall cease to
be Registrable Securities  at such time that such securities can be sold under
Rule 144 without any volume and/or other limitations and/or restrictions.
 
1.19           “Registration Statement” means each registration statement
required to be filed hereunder, including the Prospectus therein, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.  Notwithstanding the foregoing, Registration Statement excludes a
registration statement on Form S-4 or Form S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity.
 
1.20           “Rule 144” means Rule 144 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
 
1.21           “Rule 415” means Rule 415 promulgated by the Commission pursuant
to the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
 
1.22           “Securities Act” means the Securities Act of 1933, as amended,
and any successor statute.
 
1.23           “Shares” means the shares of Common Stock issued pursuant to the
Subscription Agreement.
 
1.24           “Trading Market” means any of the NASD Over The Counter Bulletin
Board, the Pink Sheets, NASDAQ Capital Market, the NASDAQ Global Market, the
American Stock Exchange or the New York Stock Exchange.
 
1.25           “Warrants” means the common stock purchase warrants issued in
connection with the Subscription Agreement.
 
1.26           “Warrant Shares” means the shares of Common Stock issued or
issuable upon exercise of the Warrants.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
AUTOMATIC REGISTRATION.
 
2.1           Registration. The Company shall, on or prior to the Filing
Deadline, prepare and file with the Commission a Registration Statement covering
the Registrable Securities for a selling stockholder resale offering to be made
on a continuous basis pursuant to Rule 415.  Each Registration Statement shall
be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance herewith).  The Company shall
use its commercially reasonable efforts to cause the Registration Statement to
be declared effective under the Securities Act as promptly as possible after the
filing thereof, but in no event later than the Effectiveness Deadline, and to
remain effective continuously throughout the Effectiveness Period.  The Company
shall promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement within one (1) business day of the
Effective Date. The Company shall, by 9:30 a.m. New York City time on the first
business day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b) of the Securities Act.  Notwithstanding
the registration obligations set forth in this Article II, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof, (ii) use its best efforts to file amendments to the
Registration Statement as required by the Commission and/or (iii) withdraw the
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance. In the event the Company amends the initial Registration Statement or
files a New Registration Statement, as the case may be, under clauses (ii) or
(iii) above, the Company will use its commercially reasonable efforts to file
with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to register for
resale those Registrable Securities that were not registered for resale on the
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”).
 
2.2           Selling Stockholder Questionnaire.  Each Holder desiring to have
its Registrable Securities included in a Registration Statement under this
Article II agrees to furnish to the Company a completed selling stockholder
questionnaire in the form attached as Schedule 2.3 (the “Selling Stockholder
Questionnaire”) at least ten (10) business days prior to the Filing
Deadline.  The Company shall inform each holder of Registrable Securities at
least 30 business days in advance of the filing of any registration statement
that the Company is filing a resale registration statement covering any
Registrable Securities and informing such holders in such notice of the holder’s
requirement to complete a Selling Shareholder Questionnaire and return it to the
Company by a date specified in such notice that is 10 business days prior to the
proposed filing date of the registration statement covering the Registrable
Securities.  The Company shall notify a Holder if it requires additional
information from that Holder other than the information contained in the Selling
Stockholder Questionnaire, which additional information shall be completed and
delivered to the Company promptly following such request.  Each Holder further
agrees that it shall not be entitled to be named as a selling security holder in
the Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Stockholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective amendment thereto and to include (to the extent
not theretofore included) in the Registration Statement the Registrable
Securities identified in such late Selling Stockholder Questionnaire or request
for further information. Each Holder acknowledges and agrees that the
information in the Selling Stockholder Questionnaire or request for further
information as described in this Section 2.3 will be used by the Company in the
preparation of the Registration Statement and hereby consents to the inclusion
of such information in the Registration Statement.

 
3

--------------------------------------------------------------------------------

 
 
2.3           Liquidated Damages.  If: (i) a Registration Statement is not filed
with the Commission on or prior to the Filing Deadline, or (ii) a Registration
Statement is not declared effective by the Commission (or otherwise does not
become effective) for any reason on or prior to the Effectiveness Deadline (any
such failure or breach in clauses (i) and (ii) above being referred to as an
“Event” and the date on which such Event occurs being referred to as an “Event
Date”), then in addition to any other rights the Holders may have hereunder or
under applicable law, on each such Event Date and on each monthly anniversary of
each such Event Date (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to the Holder
an amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1.0%) of the aggregate purchase price paid by
such Holder pursuant to the Subscription Agreement for any Registrable
Securities held by such Holder on the Event Date.  The parties agree that (1)
notwithstanding anything to the contrary herein or in the Subscription
Agreement, no Liquidated Damages shall be payable with respect to any period
after the expiration of the Effectiveness Period (it being understood that this
sentence shall not relieve the Company of any Liquidated Damages accruing prior
to the Effectiveness Period), and in no event shall the aggregate amount of
Liquidated Damages payable to a Holder exceed, in the aggregate, four percent
(4%) of the aggregate purchase price paid by such Holder pursuant to the
Subscription Agreement and (2) in no event shall the Company be liable in any
30-day period for Liquidated Damages under this Agreement in excess of 1.0% of
the aggregate purchase price paid by the Holders pursuant to the Subscription
Agreement.  The Liquidated Damages pursuant to the terms hereof shall apply on a
daily pro-rata basis for any portion of a month prior to the cure of an Event,
except in the case of the first Event Date.  The Company shall not be liable for
Liquidated Damages under this Agreement as to any Registrable Securities which
are not permitted by the Commission to be included in a Registration Statement
due solely to the Commission’s guidance on Rule 415 from the time that it is
determined that such Registrable Securities are not permitted to be registered
until such time as the provisions of this Agreement as to the Remainder
Registration Statements required to be filed hereunder are triggered, in which
case the provisions of this Section 2.3 shall once again apply.  In such case,
the Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted in accordance with Rule 415 to be
included in such Registration Statement.
 
2.4           Material Non-Public Information.  Notwithstanding anything to the
contrary herein, at any time after the Registration Statement has been declared
effective by the Commission, the Company may delay the disclosure of material
non-public information concerning the Company if the disclosure of such
information at the time is not, in the good faith judgment of the Company, in
the best interests of the Company (a “Grace Period”); provided, however, the
Company shall promptly (i) notify the Holders in writing of the existence of
material non-public information giving rise to a Grace Period (provided that the
Company shall not disclose the content of such material non-public information
to the Holders) or the need to file a post-effective amendment, as applicable,
and the date on which such Grace Period will begin, and (ii) notify the Holders
in writing of the date on which the Grace Period ends; provided, further, that
no single Grace Period shall exceed thirty (30) consecutive days, and during any
three hundred sixty-five (365) day period, the aggregate of all Grace Periods
shall not exceed an aggregate of sixty (60) days (each Grace Period complying
with this provision being an “Allowable Grace Period”).  In the event the
Company does disclose the content of such material non-public information that
is the subject of subpart (i) above to any Holder without its consent, the
Company shall make public disclosure of such material nonpublic information
within two (2) Trading Days of such disclosure and no Grace Period shall
apply.  For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Holders receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Holders receive the notice referred to in clause (ii) above and the
date referred to in such notice; provided, however, that no Grace Period shall
be longer than an Allowable Grace Period.  Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
certificates to a transferee of a Holder in accordance with the terms of the
Subscription Agreement in connection with any sale of Registrable Securities
with respect to which a Holder has entered into a contract for sale prior to the
Holder’s receipt of the notice of a Grace Period and for which the Holder has
not yet settled.
 
ARTICLE III
COMPANY REGISTRATION
 
3.1           Notice of Registration.  If at any time or from time to time the
Company shall determine to register any of its Common Stock exclusively for
cash, either for its own account or the account of security holders, other than
(i) a registration on Form S-8 or otherwise relating solely to employee benefit
plans, (ii) a registration on Form S-4, (iii) a registration on any other form
which does not permit secondary sales, or (iv) a registration on any other form
which does not include substantially the same information as would be required
to be included in a registration statement covering the sale of the Registrable
Securities, the Company shall:

 
4

--------------------------------------------------------------------------------

 
 
(a)           promptly give to each Holder written notice thereof; and
 
(b)           except as set forth in Section 3.2, include in such registration
(and any related qualification under blue sky laws or other compliance), and in
any underwriting involved therein, all Registrable Securities as are specified
in a written request or requests, actually received by the Company within 20
days after receipt of such written notice from the Company, by any Holder.
 
3.2         Underwritten Offerings.  If the registration of which the Company
gives notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 3.1.  In such event the right of any Holder to registration
pursuant to Section 3.1 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein.  All Holders proposing to
distribute their securities through such underwriting shall (together with the
Company and the other holders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company.  The
foregoing shall include, without limitation, such powers of attorney and escrow
agreements as the underwriters may require.  Notwithstanding any other provision
of Article III, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the managing
underwriter may limit the Registrable Securities to be included in such
registration, it being understood that the shares proposed to sold by the
Company in such underwriting shall be given priority and shall not be subject to
any such limitation vis-a-vis the Registrable Securities.  The Company shall so
advise all Holders and other holders distributing their securities through such
underwriting, and the number of shares of Registrable Securities that may be
included in the registration and underwriting shall be allocated among all
Holders and such other holders in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such Holders and such other
holders at the time of filing the registration statement.  To facilitate the
allocation of shares in accordance with the above provisions, the Company may
round the number of shares allocated to any Holder to the nearest 100
shares.  If any Holder disapproves of the terms of any such underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter.
 
The Registrable Securities so excluded or withdrawn shall also be excluded or
withdrawn from registration, and neither such Registrable Securities nor any
securities convertible into or exchangeable or exercisable for Common Stock
shall be sold in any public sale or other distribution, without the prior
written consent of the Company or such underwriters, for such period of time
before and after (not to exceed thirty (30) days before and ninety (90) days
after) the effective date of the registration statement relating thereto as the
underwriters may require.
 
3.3         Company Termination of Registration.  The Company reserves the right
to terminate any registration under this Article III at any time and for any
reason without liability to any Holder.
 
ARTICLE IV
REGISTRATION PROCEDURES
 
4.1         Registration Procedures.  If and whenever the Company is required by
the provisions of Articles II or III hereof to effect the registration of any
Registrable Securities under the Securities Act, the Company will, as
expeditiously as possible:
 
(a)           prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities, respond as promptly as possible to any
comments received from the Commission, and use its commercially reasonable
efforts to cause such Registration Statement to become and remain effective for
the Effectiveness Period with respect thereto, and the Investor shall have the
opportunity to object to any information pertaining to itself that is contained
therein and the Company will make the corrections reasonably requested by the
Investor with respect to such information prior to filing any Registration
Statement or amendment thereto or any Prospectus or any supplement thereto;

 
5

--------------------------------------------------------------------------------

 
 
(b)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by
such Registration Statement and to keep such Registration Statement effective
until the expiration of the Effectiveness Period applicable to such Registration
Statement;
 
(c)           furnish to the Investor such number of copies of the Registration
Statement and the Prospectus included therein (including each preliminary
Prospectus and any amendments and supplements to the Registration Statement and
the Prospectus) and such other documents as the Investor reasonably may request
to facilitate the public sale or disposition of the Registrable Securities
covered by such Registration Statement;
 
(d)           use its commercially reasonable efforts to register or qualify the
Investor’s Registrable Securities covered by such Registration Statement under
the securities or “blue sky” laws of such jurisdictions within the United States
as the Investor may reasonably request and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Investor to
consummate the disposition in such jurisdiction of the Registrable Securities,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(e)           list the Registrable Securities covered by such Registration
Statement with any securities exchange on which the Common Stock of the Company
is then listed.
 
(f)           immediately notify the Investor at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the Prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and, at the request of
the Investor, the Company shall prepare a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of Registrable
Securities, such Prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statement therein not misleading;
 
(g)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement; and
 
(h)           at all times after the Company has filed a Registration Statement
with the SEC pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and take such further action as the Investor may
reasonably request, all to the extent required to enable the Investor to be
eligible to sell Registrable Securities pursuant to Rule 144 (or any similar
rule then in effect).
 
ARTICLE V
REGISTRATION EXPENSES.
 
5.1         Registration Expenses.  All expenses relating to the Company’s
compliance with Articles II and III hereof, including, without limitation, all
registration, filing and listing application fees, costs of distributing any
prospectuses and supplements thereto, printing expenses, fees and disbursements
of counsel and independent public accountants for the Company, (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of FINRA, transfer taxes, fees of transfer agents and
registrars (collectively, the “Registration Expenses”) shall be borne by the
Company.  The obligation of the Company to bear the Registration Expenses shall
apply irrespective of whether a registration, becomes effective, is withdrawn or
suspended, is converted to another form of registration and irrespective of when
any of the foregoing shall occur.  Notwithstanding the foregoing, if because of
the allocation of Registration Expenses set forth above, the Company is unable
to register or qualify its securities under the “blue sky” or state securities
laws of any jurisdiction in which the Company had originally intended to
register or qualify its securities, the Holders shall bear all incremental
expenses of such registration attributable to such inability.

 
6

--------------------------------------------------------------------------------

 
 
5.2           Selling Expenses. All underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, and any fees and
disbursements of any counsel to the Holders (collectively, the “Selling
Expenses”)  shall be borne by the Holders in proportion to the aggregate selling
price of the Registrable Securities of each Holder to be so registered.
 
ARTICLE VI
INDEMNIFICATION.
 
6.1           Company Indemnification.  In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless each Holder, and its officers,
directors and each other person, if any, who controls such Holder within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder, or such persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or
applicable “blue sky” laws, and shall reimburse such Holder, and each such
person for any legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company shall not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing by
or on behalf of a Holder specifically for use in any such document.
 
6.2           Holder Indemnification.  Each Holder of Registrable Securities
included in a Registration Statement pursuant to this Agreement shall indemnify
and hold harmless the Company, and its officers, directors and each other
person, if any, who controls the Company within the meaning of the Securities
Act, against all losses, claims, damages or liabilities, joint or several, to
which the Company or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact which was furnished in writing by the
Investor to the Company expressly for use in (and such information is contained
in) the Registration Statement under which such Registrable Securities were
registered under the Securities Act pursuant to this Agreement, any preliminary
Prospectus or final Prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse the Company and each
such person for any reasonable legal or other expenses incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that a Holder shall be liable in any
such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished in writing to the Company by or on behalf of such Holder specifically
for use in any such document.  Notwithstanding the provisions of this paragraph,
a Holder shall not be required to indemnify any person or entity in excess of
the amount of the aggregate net proceeds received by the Holder in respect of
Registrable Securities in connection with any such registration under the
Securities Act.

 
7

--------------------------------------------------------------------------------

 
 
6.3           Indemnification Procedures.  Promptly after receipt by a party
entitled to claim indemnification hereunder (an “Indemnified Party”) of notice
of the commencement of any action, such Indemnified Party shall, if a claim for
indemnification in respect thereof is to be made against a party hereto
obligated to indemnify such Indemnified Party (an “Indemnifying Party”), notify
the Indemnifying Party in writing thereof, but the omission so to notify the
Indemnifying Party shall not relieve it from any liability which it may have to
such Indemnified Party other than under this Section 6.3 and shall only relieve
it from any liability which it may have to such Indemnified Party under this
Section 6.3 if and to the extent the Indemnifying Party is prejudiced by such
omission. In case any such action shall be brought against any Indemnified Party
and it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party of its election so to assume and undertake the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section 6.3 for any legal expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof; if the
Indemnified Party retains its own counsel, then the Indemnified Party shall pay
all fees, costs and expenses of such counsel; provided, however, that, if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnified Party shall have the right to select
one separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.
 
6.4           Contribution.  In order to provide for just and equitable
contribution in the event of joint liability under the Securities Act in any
case in which either (i) a Holder, or any officer, director or controlling
person of a Holder, makes a claim for indemnification pursuant to this Section
6.4 but it is judicially determined (by the entry of a final judgment or decree
by a court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 6.4 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of the Investor or such officer, director or
controlling person of the Investor in circumstances for which indemnification is
provided under this Section 6.4; then, and in each such case, the Company and
the Investor shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Investor is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the Registration Statement bears to the public offering price of all
securities offered by such Registration Statement, provided, however, that, in
any such case, (A) the Investor shall not be required to contribute any amount
in excess of the net proceeds received by a holder from the sale of all such
securities sold by it pursuant to such Registration Statement; and (B) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Act) shall be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.
 
6.5           Survival.  The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and shall survive the transfer of securities.
 
ARTICLE VII
MISCELLANEOUS.
 
7.1           Compliance.  Each Holder covenants and agrees that it shall comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to any
Registration Statement.

 
8

--------------------------------------------------------------------------------

 
 
7.2         Discontinued Disposition.  Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder shall
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
Section 7.2.  For purposes of this Agreement, a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
7.3         Entire Agreement.  This Agreement sets forth the entire agreement of
the parties with respect to the subject matter hereof.  No provision of this
Agreement may be explained or qualified by any prior or contemporaneous
understanding, negotiation, discussion, conduct, or course of conduct or by any
trade usage, and, except as otherwise expressly stated herein, there is no
condition precedent to the effectiveness of any provision hereof.  No party has
relied on any representation, warranty, or agreement of any person in entering
this Agreement, except those expressly stated herein.
 
7.4         Counterparts; Facsimile Signatures.  This Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one agreement.  This Agreement shall become effective upon
delivery to each party of an executed counterpart or the earlier delivery to
each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.
 
7.5         Amendments; Waivers; Remedies.
 
(a)           This Agreement cannot be amended, except by a writing signed by
each party, or terminated orally or by course of conduct.  No provision hereof
can be waived, except by a writing signed by the party against whom such waiver
is to be enforced, and any such waiver shall apply only in the particular
instance in which such waiver shall have been given. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
(b)           Neither any failure or delay in exercising any right or remedy
hereunder or in requiring satisfaction of any condition herein nor any course of
dealing shall constitute a waiver of or prevent any party from enforcing any
right or remedy or from requiring satisfaction of any condition.  No notice to
or demand on a party waives or otherwise affects any obligation of that party or
impairs any right of the party giving such notice or making such demand,
including any right to take any action without notice or demand not otherwise
required by this Agreement.  No exercise of any right or remedy with respect to
a breach of this Agreement shall preclude exercise of any other right or remedy,
as appropriate to make the aggrieved party whole with respect to such breach, or
subsequent exercise of any right or remedy with respect to any other breach.
 
(c)           Except as otherwise expressly provided herein, no statement herein
of any right or remedy shall impair any other right or remedy stated herein or
that otherwise may be available.

 
9

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything else contained herein, neither shall any
party seek, nor shall any party be liable for, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.]
 
7.6         Notices.  Any notice hereunder shall be sent in writing, addressed
as specified below, and shall be deemed given:  if by hand or recognized courier
service, by 4:00PM on a business day, addressee’s day and time, on the date of
delivery, and otherwise on the first business day after such delivery; if by
fax, on the date that transmission is confirmed electronically, if by 4:00PM on
a business day, addressee’s day and time, and otherwise on the first business
day after the date of such confirmation; or five days after mailing by certified
or registered mail, return receipt requested.  Notices shall be addressed to the
respective parties as follows (excluding telephone numbers, which are for
convenience only), or to such other address as a party shall specify to the
others in accordance with these notice provisions:
 
To Company, at:


Umami Sustainable Seafood, Inc.
Chrysler Building
405 Lexington Ave., Suite 2640
New York, NY 10174
Telephone: (212) 907-6492
 
with a copy (not constituting notice) to


Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Mitchell Nussbaum
Fax:  (212) 937-3943
Telephone: (212) 407-4159
 
To Investor at
 
The address specified on the signature page hereto.
 
To any other Person who is then the registered Holder at the address of such
Holder as it appears in the stock transfer books of the Company
 
7.7         Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders of Registrable Securities.
 
7.8         Further Assurances.  Each party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.
 
7.9         Choice of Law and Forum; Service of Process.
 
(a)           This Agreement, any disputed matter arising hereunder, including
the construction, interpretation, or validity of any provision hereof or
performance thereof, or any other matter relating hereto or arising in
connection herewith (whether in tort, contract, equity, or otherwise) (any such
matter, a “Disputed Matter”) is and shall be governed by and enforced in
accordance with the laws of the State of New York, excluding its choice of law
rules.

 
10

--------------------------------------------------------------------------------

 
 
(b)           Subject to Section 7.9(c), no party shall bring or maintain any
action or proceeding with respect to any Disputed Matter (“Dispute Proceeding”),
except in the Federal District Court for the Southern District of New York, or,
if such court lacks subject matter jurisdiction, the Supreme Court sitting in
New York County, New York.  Each party irrevocably submits and consents to the
jurisdiction of such courts, and no party shall object to the laying of venue in
any such court or claim that any such court is an inconvenient forum.
 
(c)           Nothing herein shall affect the right of any party to enforce any
judgment in any jurisdiction or the rule that any matter of internal governance
of a corporation or other entity is determined under the laws of the state
pursuant to which the corporation or other entity is incorporated or formed.
 
(d)           Each party irrevocably consents to service of process, by any
means authorized in Section 7.6, in respect of any Dispute Proceeding.
 
[Balance of page intentionally left blank; signature page follows]

 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


UMAMI SUSTAINABLE SEAFOOD INC.
 
By: 
   
 
Name:
 
Title:




 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT


 
 

--------------------------------------------------------------------------------

 


[INVESTOR]
 
By: 
  
 
Name:
 
Title:
 
Address for Notices:
 
Attention:
Facsimile:
with copy to:




 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.3
 
Selling Stockholder Questionnaire



 
SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT


 
 

--------------------------------------------------------------------------------

 